                                                                                                 DIANA S. EBRON, ESQ.
                                                                                             1   Nevada Bar No. 10580
                                                                                                 E-mail: diana@kgelegal.com
                                                                                             2   JACQUELINE A. GILBERT
                                                                                                 Nevada Bar No. 10593
                                                                                             3   E-mail: jackie@kgelegal.com
                                                                                                 KAREN L. HANKS
                                                                                             4   Nevada Bar No. 9578
                                                                                                 E-mail: karen@kgelegal.com
                                                                                             5   KIM GILBERT EBRON
                                                                                                 7625 Dean Martin Drive, Suite 110
                                                                                             6   Las Vegas, Nevada 89139
                                                                                                 Telephone: (702) 485-3300
                                                                                             7   Facsimile: (702) 485-3301
                                                                                                 Attorneys for SFR Investments Pool 1, LLC
                                                                                             8
                                                                                                                                  UNITED STATES DISTRICT COURT
                                                                                             9
                                                                                                                                        DISTRICT OF NEVADA
                                                                                            10
                                                                                                 THE BANK OF NEW YORK MELLON FKA                  Case No.: 2:17-cv-01195-APG-PAL
                                                                                            11   THE BANK OF NEW YORK AS TRUSTEE
                                                                                                 FOR THE CERTIFICATEHOLDERS OF
                                                                                            12   CWALT, INC., ALTERNATIVE LOAN TRUST              STIPULATION AND ORDER TO EXTEND
                    7625 DEAN MARTIN DRIVE, SUITE 110




                                                                                                 2006-OA16, MORTGAGE PASS-THROUGH                 TIME TO FILE REPLY
KIM GILBERT EBRON




                                                                                            13   CERTIFICATES, SERIES 2006-OA16,
                                                        (702) 485-3300 FAX (702) 485-3301
                         LAS VEGAS, NEVADA 89139




                                                                                            14                       Plaintiff,
                                                                                                 vs.
                                                                                            15
                                                                                                 THE FOOTHILLS AT MACDONALD RANCH
                                                                                            16   MASTER ASSOCIATION; SFR INVESTMENTS
                                                                                                 POOL 1, LLC; and NEVADA ASSOCIATION
                                                                                            17   SERVICES, INC,
                                                                                                                 Defendants.
                                                                                            18

                                                                                            19          Plaintiff The Bank of New York Mellon fka The Bank of New York as Trustee for the
                                                                                            20   Certificate Holders of CWALT, Inc., Alternative Loan Trust 2006-OA16, Mortgage Pass-Through
                                                                                            21   Certificates, Series 2006-OA16 (“BNY Mellon” or Plaintiff) and Defendant, SFR Investments Pool
                                                                                            22   1, LLC (“SFR”) hereby by stipulate as follows:
                                                                                            23          1.       On March 29, 2019, BNY Mellon filed its Response to SFR’s Motion for
                                                                                            24   Reconsideration and Motion for Preliminary Injunction. [ECF No. 124]
                                                                                            25          2.       The current deadline for SFR to file its respective Reply in Support of the Motions
                                                                                            26   is April 5, 2019.
                                                                                            27          3.       However, undersigned counsel has trial on April 5, 2019 and is currently engaged in
                                                                                            28

                                                                                                                                                  -1-
                                                                                             1   trial preparation.

                                                                                             2           4.      The parties therefore agree that SFR shall have an extension until April 9, 2019 (two

                                                                                             3   business/judicial days) to file its Reply in Support of Motion for Reconsideration and Reply in

                                                                                             4   Support of Motion for Preliminary Injunction.

                                                                                             5           5.      Such request is not intended to cause undue delay or prejudice any party.

                                                                                             6           DATED April 2, 2019.

                                                                                             7
                                                                                                  KIM GILBERT EBRON                                 AKERMAN LLP
                                                                                             8

                                                                                             9    /s/ Karen L. Hanks                                /s/ Ariel Stern
                                                                                                  KAREN L. HANKS, ESQ.                              ARIEL STERN, ESQ.
                                                                                            10    Nevada Bar No. 9578                               Nevada Bar No. 8276
                                                                                                  7625 Dean Martin Drive, Suite 110                 1635 Village Center Circle, Suite 200
                                                                                            11    Las Vegas, Nevada 89139                           Las Vegas, Nevada 89134
                                                                                                  Attorneys for SFR Investments Pool 1, LLC         Attorneys for Bank of New York Mellon as Trustee
                                                                                            12
                    7625 DEAN MARTIN DRIVE, SUITE 110
KIM GILBERT EBRON




                                                                                            13
                                                        (702) 485-3300 FAX (702) 485-3301
                         LAS VEGAS, NEVADA 89139




                                                                                                                                               ORDER
                                                                                            14
                                                                                                         IT IS SO ORDERED.
                                                                                            15

                                                                                            16                                                         UNITED STATES DISTRICT JUDGE
                                                                                            17
                                                                                                                                                       Dated: April 3, 2019
                                                                                            18

                                                                                            19

                                                                                            20

                                                                                            21

                                                                                            22

                                                                                            23

                                                                                            24

                                                                                            25

                                                                                            26
                                                                                            27

                                                                                            28

                                                                                                                                                 -2-
